PER CURIAM.
Omelia Galicia was sentenced to seven years in prison followed by a term of probation for aggravated battery with a deadly weapon. He appeals the imposition of $162.00 in restitution and the imposition of attorney fees for his court-appointed attorney as special conditions of probation. We affirm the imposition and amount of restitution in all respects.
The written sentencing order in this case shows the special conditions box labeled “other” checked, with the notation “App’d Atty Fee” added. There is no amount entered. A review of the transcript at sentencing shows the trial court asked the court-appointed attorney about a fee. The attorney stated he did not have an amount but estimated it to be between $1,000 and $1,500. The court was sentencing Galicia on another case at the same time, and never addressed the issue of attorney fees in this case. No amount was ever determined and the court made no announcement about fees in this case. We therefore strike the special condition of probation that implies Galicia is obligated to pay attorney fees.
Affirmed; strike special condition of probation.
THREADGILL, C.J., and RYDER and WHATLEY, JJ., concur.